Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Objection
Claims 7, 17 contain a typographical injection “the” in front behavior. Correction is strongly suggested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Mandle United States Patent 10,175,665 hereinafter M.

In regard to claims 1, 11, 20
M discloses computer-implemented method for generating an illustrative resolution for a reported operational issue while using a computer system, comprising:
developing a learning model (Column 10; Line 67 Examiner notes that Analysis Unit 204 is the one that contains the Learning) using a computer to facilitate resolving an operational error of a computer system (Column 7; Lines 1-11), the learning model includes the following; generating an error report, using the computer, based on tracking user inputs into a computer system and a plurality of state transitions of the computer system (Column 11; Lines 20-30), respectively, when the operational error is not resolved by the user inputs; generating an error screenshot for each operational step of a plurality of operational steps associated with the user inputs; cross referencing a state transition (Column 14; Lines 35-41), of the plurality of the state transitions, corresponding to an operational step of the plurality of operational steps (Column 14; Lines 7-13), to a best practice in a user’s manual, respectively; detecting for the operational step a deviation from the best practice in the user’s manual, respectively, by comparing the operational steps to respective best practices in the user’s manual; and marking illustratively, on a respective error screenshot of the plurality of error screenshots ( Column 43; Lines 21-59), the deviation from the best practice in comparison to the operational step.  (Figure 19) & (Claim 1)
In regard to claims 2, 12
M discloses the method of claim 1, further comprising:
receiving input data capturing a state of an operational error at a runtime,
automatically tracking the user inputs and the state transitions for each operational step of the plurality of operational steps of a logical business operation related to the user inputs to resolve the operational error. (Column 46; Lines 10-20)
In regard to claims 3, 13
M disclose the method of claim 2, further comprising:
following formatted audit log data to parse an operational workflow of the plurality of operational steps as at least part of the logical business operation. (Column 44)
In regard to claims 4, 14
M disclose the method of claim 1, further comprising:
generating a causal graph based on the cross referencing of the plurality of the state transitions for each of the plurality of the operational steps, respectively. (Column 46)
In regard to claims 5, 15
M discloses the method of claim 1, further comprising:
determining consequences of each of the operational steps using the error screenshots, respectively, based on the error report. (Column 46)
In regard to claims 6, 16
M disclose the method of claim 1, further comprising:
reading content on each of the error screenshots, to implement, at least in part, the determining of the consequences of each of the respective operational steps. (Column 47)
In regard to claims 7, 17
M disclose the method of claim 1, further comprising:
generating a resolution document including the illustrative markings of the behavioral differences on the respective error screenshot of the error screenshots. (Column 46)
In regard to claims 8, 18
M discloses the method of claim 1, further comprising:
sending the error report to operation support for use in the troubleshooting of the operational issue. (Column 13; Lines 15-20)
In regard to claims 9, 19
M discloses the method of claim 1, further comprising:
sending the resolution document to a user and/or a ticketing system. (Figure 19; Item 1922)
In regard to claims 10, 20
M discloses the method of claim 1, wherein the marking includes highlighting of the deviation in an operational flow chart depicting the plurality of operations steps. (Column 46)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner